Case 3:21-cv-00184-RGJ Document 1 Filed 03/22/21 Page 1 of 10 PageID #: 1




                                              3:21-CV-184-RGJ

                                            Rebecca Grady Jennings
Case 3:21-cv-00184-RGJ Document 1 Filed 03/22/21 Page 2 of 10 PageID #: 2
Case 3:21-cv-00184-RGJ Document 1 Filed 03/22/21 Page 3 of 10 PageID #: 3
Case 3:21-cv-00184-RGJ Document 1 Filed 03/22/21 Page 4 of 10 PageID #: 4
Case 3:21-cv-00184-RGJ Document 1 Filed 03/22/21 Page 5 of 10 PageID #: 5
Case 3:21-cv-00184-RGJ Document 1 Filed 03/22/21 Page 6 of 10 PageID #: 6
Case 3:21-cv-00184-RGJ Document 1 Filed 03/22/21 Page 7 of 10 PageID #: 7
Case 3:21-cv-00184-RGJ Document 1 Filed 03/22/21 Page 8 of 10 PageID #: 8
Case 3:21-cv-00184-RGJ Document 1 Filed 03/22/21 Page 9 of 10 PageID #: 9
Case 3:21-cv-00184-RGJ Document 1 Filed 03/22/21 Page 10 of 10 PageID #: 10
